EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Amend claim 1 as follows:

the housing further comprises a process connection embodied to connect the inline sensor arrangement with a process vessel having a complementary process connection,

In claim 9:
Amend each of the phrases “the sensor element” to read “the sterile sensor element”.

Amend claim 16 as follows:

16.  A method for producing an inline sensor arrangement comprising: 
producing an inline sensor arrangement, the inline sensor arrangement comprising 
a sensor element embodied to contact a measuring medium and configured to generate and to output a measurement signal correlated with a measurand representing an analyte content of a measuring medium

a housing surrounding the sensor carrier and the sensor element disposed thereon and enclosing the sensor carrier and the sensor element disposed thereon;
a gas disposed within the housing; and
the housing further comprises a process connection embodied to connect the inline sensor arrangement with a process vessel having a complementary process connection; and
sterilizing via irradiation by beta or gamma radiation the one sensor element that is enclosed in the housing.

Amend claim 18 as follows:
a housing surrounding the sensor element and enclosing the sensor element in the housing that is sealed against an environment external to 
the housing further comprises a process connection embodied to connect the inline sensor arrangement with a process vessel having a complementary process connection, …
bringing the 

In claim 19, delete the term “tightly” in line 2. 

In claim 21, delete the phrase “at least one” in line 3 so as to read as “temperature curve of the 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome all prior rejections and further 112 issues. Curry, the closest prior art of record does not teach nor fairly suggest the invention as claimed as stated in applicants remarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZHANG; Qingjun et al.; Maruo, Kazuyuki; and Sadler; William G. disclose sensor/detection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798